                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS                           MAR -7   Pi   3:
                                                                                       19                      27
                                          AUSTIN DIVISION

T.W.,ByNextFriendK.J.,
                              Plaintiff,
                                                                                CAUSE NO.:
-vs-                                                                         AU-17-CA-00627-SS

LEANDER INDEPENDENT SCHOOL
DISTRICT,
              Defendant.


                                                       SJ   i ij
           BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause,

and specifically Plaintiff T.W. 's Motion for Judgment on the Record [#51], Defendant Leander

Independent School District (LISD)'s Corrected Motion for Judgment on the Administrative

Record [#62], T.W.'s Response [#68], LISD's Reply [#73], and T.W.'s Surreply [#74-1].'

Having reviewed the documents, the governing law, and the file as a whole, the Court now issues

the following opinion and orders.

                                                    Background

           This is a special education case brought under the Individuals with Disabilities Education

Act (IDEA), Section 504 of the Rehabilitation Act of 1973, and Title II of the Americans with

Disabilities Act (ADA). In 2011, T.W., a student with dyslexia, enrolled in eighth grade in LISD.

Administrative Record (AR) at 194. Shortly after enrollment, LISD concluded T.W. was entitled

to receive accommodations under             §   504 on account of his dyslexia. AR at 552; Compl. [#1-1]

Ex.    1   (SEHO Decision) at 3. LISD developed an individualized plan to provide these

accommodations and enrolled T.W. in its dyslexia program. AR at 555; Pl.'s Mot. J. Admin. R.



           1
               The Court GRANTS T.W. 's Motion for Leave to File Surreply [#74].

                                                             1




                                                                                                                    J
[#51] at 12 (citing AR at 364). After T.W. completed the dyslexia program, LISD placed T.W.

on "monitor" status. Id.; see also SEHO Decision at 3.

        Between 2012 and 2015, T.W. advanced from grade to grade and achieved passing scores

in all his classes, with an overall high school GPA of 3.45. AR at 473. During the same time

period, he achieved satisfactory scores on the State of Texas Assessments of Academic

Readiness (STAAR) test in eleven of twelve instances and met all local testing benchmarks

except one, the 2015 U.S. History Spring Benchmark.2 AR at 475.

        In part, T.W.'s performance in school was bolstered by support he received from his

parent, his teachers, and his coaches. T.W.'s coaches were particularly attentive to his

performance in school, because T.W. was a star athlete on the football team, and when T.W.

struggled in a particular class, they would provide support and ensure T.W. received sufficient

study time. SEHO Decision at 5. T.W. also received various accommodations from his teachers,

most of which were also available to other students. SEHO Decision at 5-6. Despite this

assistance, T.W. experienced significant stress in connection with his school work, and at some

point developed "anxiety, distress, poor sleep, and irritable bowel syndrome (IBS)." SEHO

Decision at 3. On at least one occasion, T.W. advised a counselor that he wanted to drop out of

high school and join the military. Id.

        In February 2016, during T.W.'s last semester of high school, T.W. and his mother

requested the school evaluate T.W. to determine whether he qualified for special education

services. SEHO Decision at 4. In response, LISD ' s Educational Diagnostician reviewed T.W. '5

academic record and standardized test scores and denied the request on the ground there was

insufficient evidence to suggest T.W. needed specialized instruction. SEHO Decision at 6. Aside


        2
           Despite his failure to meet this benchmark, T.W. received an "advanced" rating on the U.S. History
portion of the STAAR test administered later that spring. AR at 7.

                                                     2
from this cursory review, T.W. has never received a full evaluation to determine whether he

qualifies for special education and related services under the IDEA.

        In April 2016, T.W. requested a due process hearing in connection with the denial of his

request for an evaluation. SEHO Decision at 2-3. T.W. alleged that LISD (1) unreasonably

denied his request for an evaluation; (2) erred in finding him ineligible for special education; (3)

took inadequate measures to identif' him as a student in need of special education on account of

a disability; and (4) failed to develop an appropriate plan to address his unique needs. SEHO

Decision at 1-2.

       Meanwhile, in spite of LISD's alleged failures, T.W. graduated from high school in 2016

and received an academic scholarship to attend Howard Payne University. AR at 1937-38, 1965.

T.W. avers this scholarship was not awarded for his academic prowess but was instead an

attempt by Howard Payne University to circumvent NCAA rules prohibiting athletic

scholarships for Division III athletes. Id.

       In January 2017, after T.W. had already graduated from high school, a Special Education

Hearing Officer (SEHO) conducted a full two-day hearing on T.W.'s due process claims. SEHO

Decision at 3. Following the hearing, the SEHO denied all of T.W.'s claims on the ground T.W.

had not demonstrated a need for special education. SEHO Decision at 18.

       On June 26, 2017, T.W. filed this lawsuit requesting the Court overturn the SEHO

Decision denying T.W.'s IDEA claims. T.W. also asserts claims under Section 504 of the

Rehabilitation Act of 1973 and the ADA, neither of which were before the SEHO. Compl. [#1]

at 4-5. Both parties now move for summary judgment. Pl.'s Mot. J. Admin. R. [#51]; Def.'s

Mot. J. Admin. R. [#62]. These pending motions are ripe for review.
                                                     Analysis

I.      Legal Standard

        A.         Summary JudgmentIDEA Claims

        Under the IDEA, any party aggrieved by an SEHO's findings and decision may bring suit

in federal district court. 20 U.S.C.        § 141 5(i)(2)(A).   A federal district court's review of an SEHO

decision on IDEA claims is "virtually de novo." Adam J. ex rel. Robert J.                  v.   Keller Indep. Sch.

Dist., 328 F.3d 804, 808 (5th Cir. 2003). Thus, while "the hearing officer's findings should be

accorded due weight,        . . .   the district court must arrive at an independent conclusion based on a

preponderance of the evidence," and the existence of a disputed material fact will not defeat a

motion for judgment on an IDEA claim. Id.; 20 U.S.C.                §   1415(i)(2)(C)(iii). Finally, in an appeal

from the decision of an SEHO, the appellant bears the burden of persuasion. Seth B. ex rel.

Donald B.    v.   Orleans Parish Sch. Bd., 810 F.3d 961, 972 (5th Cir. 2016).

        B.         Summary JudgmentSection 504 Claims and ADA Claims

        In addition to his IDEA claims, T.W. asserts claims under                  §   504 and the ADA which

were not considered by the SEHO.3 Compi. [#1] at 3 5-37; SEHO Decision at 2. These claims are

reviewed under the classic Rule 5 6(a) summary judgment standard.

        Summary judgment shall be rendered when the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine dispute as to any material fact

and that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp.      v.   Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508

(5th Cir. 2007). A dispute regarding a material fact is "genuine" if the evidence is such that a

reasonable jury could return a verdict in favor of the nonmoving party. Anderson                        v.   Liberty


        The SEHO concluded he lacked jurisdiction to consider claims arising under laws other than the IDEA.
SEHO Decision at 2.

                                                         ru
Lobby, Inc., 477 U.S. 242, 248 (1986). When ruling on a motion for summary judgment, the

court is required to view all inferences drawn from the factual record in the light most favorable

to the nonmoving party. Matsushita Elec. Indus. Co.   v.   Zenith Radio, 475 U.S. 574, 587 (1986);

Washburn, 504 F.3d at 508. Further, a court "may not make credibility determinations or weigh

the evidence" in ruling on a motion for summary judgment. Reeves              v.   Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 150 (2000); Anderson, 477 U.S. at 254-55.

       Once the moving party has made an initial showing that there is no evidence to support

the nonmoving party's case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at

586. Mere conclusory allegations are not competent summary judgment evidence, and thus are

insufficient to defeat a motion for summary judgment. Turner      v.   Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and

unsupported speculation are not competent summary judgment evidence. Id. The party opposing

summary judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his claim. Adams          v.   Travelers Indem. Co. of

Conn., 465 F.3d 156, 164 (5th Cir. 2006). Rule 56 does not impose a duty on the court to "sift

through the record in search of evidence" to support the nonmovant's opposition to the motion

for summary judgment. Id.

       "Only disputes over facts that might affect the outcome of the suit under the governing

laws will properly preclude the entry of summary judgment." Anderson, 477 U.S. at 248.

Disputed fact issues that are "irrelevant and unnecessary" will not be considered by a court in

ruling on a summary judgment motion. Id. If the nonmoving party fails to make a showing




                                                5
sufficient to establish the existence of an element essential to its case and on which it will bear

the burden of proof at trial, summary judgment must be granted. Celotex, 477 U.S. at 322-23.

II.      Application

         The Court first considers whether the SEHO erred in denying T.W.'s IDEA claims. It

then turns to consider T.W.'s       §   504 and ADA claims.

         A.       IDEA Claims

         Because Texas receives federal education funding, all school districts within the state

must comply with the IDEA. See Cypress-Fairbanks Indep. Sch. Dist.                     v.   Michael F. ex rel. Barry

F., 118 F.3d 245, 247 (5th Cir. 1997). The IDEA requires states receiving federal education

funding to provide a free appropriate public education (FAPE) to all eligible children. 20 U.S.C.

§   1412(a)(1). A FAPE may include both special education and related services if a child qualifies

as a "child with a disability" under the IDEA.4 Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch.

Dist.   REi,   137 S. Ct. 988, 994 (2017). In turn, a child qualifies as a "child with a disability"                      if
the child has an intellectual disability, specific learning disability, or other health impairment

and, "by reason thereof, needs special education and related services." 34 C.F.R.                           §   300.8(a)(1).

To facilitate the identification of children in need of special education, the IDEA imposes a

"child find" requirement on states. 20 U.S.C.              §   1412(a)(3)(A). This requirement dictates that

states must identifi, locate, and evaluate "[a]ll children with disabilities                 . . .   who are in need of

special education and related services[.]" Id.

         Either the school district or the parent of the child may request an evaluation to determine

if the child qualifies as a "child with a disability" under the IDEA. 20 U.S.C.                      §   1414 (a)(1)(B). If



            Special education is "specifically designed instruction . . . to meet the unique needs of a child with a
disability." 20 U.S.C. § 1401(9). Related services are the support services "required to assist a child . . . to benefit
from [special education]." Id. § 140 1(26), (29); see also 34 C.F.R. § 300.34 (defming related services); id. § 300.39
(defming special education).
the evaluation determines the child qualifies as a "child with a disability," the school district is

required to convene a committeecomposed of a school district representative, a teacher, the

child's parents or guardians, and, when appropriate, the child              himselfto         develop an

individualized education plan (IEP) for the child. El Paso Indep. Sch. Dist.       v.   Richard R. ex rel.

R.R., 567 F. Supp. 2d 918, 925 (W.D. Tex. 2008) (citing 20 U.S.C.              §    1414(d)(1)(B)); see

generally 20   u.s.c. §    1414 (explaining role of IEP committee). In Texas, the committee which

develops the IEP is referred to as the Admission, Review, and Dismissal committee (ARDc). 19

TEx. ADMIN.    CODE   §   89.1050.

       The IDEA "does not penalize school districts for not timely evaluating students who do

not need special education." D.G. ex rel. B.G.   v.   Flour BluffIndep. Sch. Dist., 481 F. App'x 887,

891-93. (5th Cir. 2012) (per curiam); see also Keller, 328 F.3d at 812 ("[P]rocedural defects

alone do not constitute a violation of the right to a FAPE unless they result in the loss of an

educational opportunity[.]"). Similarly,   if a student does not need special education and does not
qualify as a child with a disability under the IDEA, a school district does not violate the IDEA if

it declines to provide special education to which the student is not entitled. Keller, 328 F.3d at

812.

       Here, T.W.'s claims turn on whether or not T.W. needed special education. If he does

need special education, he qualifies as a child with a disability under the IDEA, and LISD may

have erred in denying him special education. Conversely, if, as the SEHO determined, T.W. does

not need special education, then he does not qualify as a child with a disability under the IDEA,

and LISD did not err in refusing to provide such education. Additionally, if T.W. does not need

special education, T.W. may not recover on his claim that LISD erred in failing to timely




                                                      7
evaluate T.W. to determine his eligibility for such education under the IDEA.             Flour Bluff 481 F.

App'x at 891-93.

        As a preliminary matter, T.W. contends the SEHO erred in ruling on T.W.'s eligibility

for special education because (1) "This matter was not before" the SEHO; (2) The determination

of whether a student needs special education is "not appropriate" for an SEHO; and (3) Even if

the determination was appropriate for the SEHO, the SEHO nevertheless lacked "assessment

tools or evaluations" necessary to determine whether T.W. needed special education because

LISD never convened a committee to consider whether T.W. needed such education. Pl.'s Mot.

J. Admin. R. [#5 1] at 3, 19-22. The Court considers each of these arguments in turn.

        To start, T.W.'s eligibility for special education was before the SEHO. Indeed, all of

T.W. ' s claims turn on whether or not T.W. was eligible for special education, and it is unclear

why T.W. believes the SEHO acted improperly by reaching the issue of T.W.'s eligibility for

services.   See   Pl.'s     Mot. J. Admin. R. [#5 1] at 3 (offering no explanation as to why T.W.'s

eligibility was "not before" the SEHO).

        Next, and relatedly, T.W. argues the determination of whether a student needs special

education is "not appropriate" for an SEHO because "only an [ARDCI could make a

determination that a student is eligible for special education." Pl.'s Mot. J. Admin. R. [#51J at

19-22. But T.W. cites no statute or regulation prohibiting SEHOs from determining whether a

student needs special education, and while T.W. does cite two cases in support, neither provides

a pertinent holding.         See TB.   v.   Bryan Indep. Sch.    Dist.,   628 F.3d 240, 245 (5th Cir. 2010)

(holding attorney's fees are only available in IDEA proceedings                if the child   is a "child with a

disability");   D.S.   v.   Neptune Twp. Bd. of Educ.,       264 F. App'x 186, 187 (3d Cir. 2008) (holding

attorney's fees unavailable because child had not been determined to be a "child with a


                                                        []
disability" under the IDEA). At any rate, SEHOs frequently decide whether children need special

education without any objection from reviewing courts.        See, e.g.,   Flour Bluff 481 F.   App'x at

889 ("[T]he special-education hearing officer    . . .   [concluded] that [the student] had failed to

prove he was eligible for special education under the IDEA."). Given T.W. 's failure to point to

any binding legal authority holding this exercise of SEHO authority is improper, the Court

concludes T.W. has failed to carry the burden of persuasion on this argument.

       T.W.'s final complaint is that, even if the SEHO can determine whether a student needs

special education, the SEHO should not have done so here without first requiring LISD to

convene an ARDC meeting to consider T.W.'s eligibility. Pl.'s Mot. J. Admin. R. [#51] at 19-

22. In this vein, T.W. suggests the SEHO "did not have the necessary information to make the

determination" of whether T.W. is eligible to receive special education under the IDEA. Id. at

19-20. This is ludicrous. Before reaching his determination, the SEHO had the benefit of a

multiday evidentiary hearing during which the parties submitted forty exhibits and called thirteen

witnesses. Def.'s Mot. J. Admin. R. [#62] at 29. The resulting administrative record is 2,226

pages. AR at 2226. In this context, if the SEHO lacked necessary information, it is because T.W.

failed to present that evidence during the evidentiary hearing.

       To summarize, T.W. has pointed to no legal authority suggesting an ARDC meeting must

occur before an SEHO can render a determination on eligibility for special education, nor has

T.W. explained how the failure to convene an ARDC meeting impeded T.W.'s ability to present

evidence on his eligibility for special education during the hearing before the SEHO. The Court

therefore concludes T.W. has failed to carry the burden of persuasion on this argument.

       Having concluded the SEHO properly considered the issue of T.W.'s eligibility for

special education, the Court now considers whether the SEHO correctly determined T.W. was
ineligible. T.W. argues the SEHO erred by ignoring T.W.'s "academic problems and behavior

relating to school work." Pl.'s Mot. J. Admin. R. [#51] at 22. Specifically, T.W. argues he

experienced difficulty completing homework assignments, lacked attention and focus, and was

often stressed by school. Id. at 22. He further alleges he received "highly individualized" one-on-

one tutoring from coaches, teachers, and his mother and suggests this attention demonstrates he

needed special education and related services through the IDEA. Id. at 23. Finally, T.W.

contends that "low test grades were dropped to increase his grades," that "answers to tests were

corrected before being graded," and that other students did not receive these individualized

accommodations. Id. at 22-24.

       In fact, the SEHO considered all of these things.        See   SEHO Decision at 3, 5-6, 15-18.

Nevertheless, the SEHO concluded T.W. had not demonstrated a need for special education. Id.

at 15. Specifically, the SEHO reasoned that T.W. had passed all his classes, graduated, was

admitted to college and had performed satisfactorily on nearly all state assessments and

benchmark tests. Id. at 15. The SEHO also noted that T.W. demonstrated strong "behavioral

progress" and "acquisition of appropriate social skills." Id. at 16. And contrary to T.W.'s

assertions here, the SEHO concluded the accommodations offered to T.W. were not highly

individualized, but rather, were available to other students as needed. Id. at 5-6, 17 ("[T.W.

received] the same access to the benefits of public education as other students[]       . .   .   primarily

through accommodations that were mostly available to other high school students in general

education[,]   . . .   includ[ing] turning in assignments late, extra time, [and] make-up for homework

and tests   . . .   ."). Finally, the SEHO concluded the support T.W. received from his teachers,

coaches, and mother did not necessarily demonstrate a need for special education. Id. at 16-17.




                                                     10
           Upon consideration of the SEHO Decision, the administrative record on which it relies,

and the arguments made by T.W. here, the Court concludes T.W. has not demonstrated he

needed special education while he was a student in LISD. Further, because T.W. has not

demonstrated he needed special education, he has failed to show he qualifies as a "child with a

disability" entitled to special education under the IDEA. Finally, insofar as T.W. is not entitled to

special education under the IDEA, T.W.'s IDEA claims fail and LISD is entitled to summary

judgment on those claims. Keller, 328 F.3d at 812.

           B.     Section 504 and ADA Claims

           In addition to his IDEA claims, T.W. also asserts claims under              §   504 and the ADA. "The

primary difference between the ADA and         §   504 is that   §   504 applies only to recipients of federal

funds." Pace     v.   Bogalusa City Sch. Bd., 403 F.3d 272, 291 (5th Cir. 2005). LISD does not

dispute that it receives federal funds, and thus, the ADA and                         §    504 impose "identical

obligations" here. Id. at 288 n.76, 291; see also Hainze              v.   Richards, 207 F.3d 795, 799 (5th

Circuit 2000) ("Jurisprudence interpreting either          [   504 or Title II of the ADA] is applicable to

both.").

           Section 504 and the ADA "broadly prohibit discrimination against disabled persons in

federally assisted programs or activities." D.A. ex rel. Latasha A.              v.   Houston Indep. Sch. Dist.,

629 F.3d 450, 453-54 (5th Cir. 2010). Plaintiffs seeking to state a cause of action under                  §   504

must show intentional discrimination against a student on the basis of his disability. Id. at 454;

see also Mark H.       v.   Lemahieu, 513 F.3d 922, 938 (9th Cir. 2008) ("{P]laintiffs must prove a

mens rea of 'intentional discrimination[]' to prevail on a            §    504 claim[.]"). In the Fifth Circuit,

plaintiffs can show intentional discrimination by pointing to facts "creating an inference of




                                                      11
professional bad faith or gross misjudgment."               D.A.,   629 F.3d at 454-55. T.W. argues LISD

discriminated against T.W. in two ways.

        First, T.W. argues LISD "never conducted an evaluation that meets the                                 §     504

requirements" and failed to "periodically" reevaluate T.W.'s status under                    §   504. Pl.'s Mot. J.

Admin. R. [#51] at 44-45. But T.W. does not explain what requirements LISD failed to meet or

how LISD failed to meet them.          See   id.   at 44-45. Nor has T.W. pointed to any legal authority

suggesting LISD was required to periodically reevaluate T.W.                    See id.   Although T.W. cites 34

C.F.R. § 104.35(d) for the proposition that school districts must "establish procedures" for

periodic reevaluation procedures, that provision does not address the circumstances under which

school districts are required to conduct such evaluations. And                    §   104.35(a) suggests school

districts need only conduct such reevaluations before initiating "any subsequent significant

change in placement." Id.     §   104.35(a). T.W. has not argued such a change occurred here.

        Second, T.W. argues LISD intentionally discriminated against T.W. by failing to

"recognize his problems" and provide him with appropriate services for his dyslexia. Id. at 56-

40. Yet T.W. has not pointed to any evidence suggesting LISD demonstrated professional bad

faith or gross misjudgment in calibrating the accommodations provided to T.W under                      §   504.    See

Pl.'s Mot. J. Admin. R. [#5 1] at 45-52. Even more to the point, the Court has already concluded

T.W. did not need special education under the IDEA,                  see supra     Section II.A, and given this

conclusion, it is particularly unlikely LISD grossly deviated from "accepted standards among

educational professionals" in handling T.W.'s           §   504 plan.   D.A.,   629 F.3d at 455;    see also      id.   at

454 ("[TJhe resolution of an IDEA claim in the school district's favor will frequently preclude

parents' resort to redundant claims under § 504 and [the] ADA.").

           In fact, T.W.'s briefmg appears to acknowledge that LISD did not act in bad faith but simply "misjudged
the extent of [T.W.'s] problems." Id. at 48.


                                                        12
       The Court concludes T.W. has failed to point to evidence creating a genuine issue of

material fact as to whether LISD intentionally discriminated against T.W. when creating and

administering T.W.'s   §   504 plan.

       The Court therefore grants summary judgment in favor of LISD on T.W.'s      §   504 and

ADA claims.

                                         Conclusion

       The Court concludes T.W. has not shown he qualifies as a "child with a disability"

entitled to special education under the IDEA and therefore grants summary judgment in favor of

LISD on all of T.W.'s IDEA claims. Further, the Court grants summary judgment in favor of

LISD on T.W.'s   §   504 and ADA claims on the ground that T.W. has not pointed to evidence

suggesting LISD intentionally discriminated against T.W.

       Accordingly,

              IT IS ORDERED that T.W.'s Motion for Leave to File Surreply [#74] is

       GRANTED;

              IT IS FURTHER ORDERED                that T.W.'s Motion for Judgment on the

       Administrative Record [#5 1] is DENIED, and LISD's Motion for Judgment on the

       Administrative Record [#62] is GRANTED;

              IT IS FURTHER ORDERED that T.W.'s Motion for Leave to Seal [#56] is

       GRANTED;

               IT IS FURTHER ORDERED that T.W.'s Motion for Leave to Request Extended

       Time to File Affidavits [#50], Motion to Extend Time to Supplement the Administrative

       Record [#70], Motion to Strike Unauthorized Surreply [#75], Motion to Authenticate




                                              13
Documents [#76], Motion for Leave to Correct Title [#77] and Motion to Strike Response

to Supplemental Authority [#8 1] are DISMISSED AS MOOT; and

       IT IS FINALLY ORDERED that LISD's Original Motion for Judgment on the

Pleadings [#60] is DISMISSED AS MOOT.

                    1,t
SIGNED this the   lday of March 2019.

                                      SENIOR UNITED STATES DISTRICT JUDGE




                                      14
